NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MORGAN JANE SMITH,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-1868
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 27, 2018.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Morgan Jane Smith, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.




SILBERMAN, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.